Matchett, P. J., dissenting: As I see this ease it is essentially different from the Kelly case. In the Kelly case the contempt of which the defendant was found guilty consisted of filing a spurious will for probate in the probate court. This defendant is found guilty not of filing a spurious bond but of giving false testimony with reference thereto, concerning matters which were not and could not be within the personal knowledge of the judge. The case, therefore, seems to me in effect to overrule People v. LaScola, 282 Ill. App. 328, and for the first time, as I understand it, to hold in effect that a trial judge may punish summarily as for direct contempt a witness who in his opinion is guilty of swearing falsely before him. In People v. Hogan, 256 Ill. 496, the opinion was careful to state that it should not be inferred therefrom that “a court can in any case, upon its own knowledge of the facts, punish summarily as for a contempt against the dignity of the court, a witness who has testified falsely in a cause.” I think the precedent now established most dangerous in that the summary commitment was made upon a supposed admission in the nature of a confession and for a direct contempt in which proceeding a majority of this court has heretofore held that a defendant is not entitled to a bill of exceptions. People ex rel. Bain v. Feinberg, 266 Ill. App. 306; People v. Bain, 268 Ill. App. 192. In the Kelly case that right was permitted the defendant.